DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/475,105 filed June 30, 2019. 

Allowable Subject Matter
Claims 1, 3-5, 7, & 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses an array substrate comprising: a plurality of display thin-film transistors, wherein the sensing thin-film transistor in the each of the at least one sensor is arranged at substantially same film layers as each of the plurality of display thin-film transistors; and sequentially over a side of the plurality of display thin-film transistors and the sensing thin-film transistor in the each of the at least one sensor away from the substrate and below the packaging layer: a passivation layer; a second electrode layer; a pixel defining layer, and a first electrode layer, in combination with the other limitations of claim 1. Claims 3-5, 7, 9-12, 15-18 are also allowed based on their dependency from claim 1.
Claim 13 is allowed because none of the prior art either alone or in combination discloses an array substrate comprising: at least one sensor, each comprising a sensing thin-film transistor and a sensing unit electrically coupled with each other; wherein the sensing unit of the each of the at least one sensor comprises a third electrode, an active 
Claim 19 is allowed because none of the prior art either alone or in combination discloses a method for manufacturing an array substrate comprising: forming at least one sensing unit over a side of the packing layer distal to the substrate, wherein each of the at least one sensing unit is electrically coupled to one of the at least one sensing thin-film transistor corresponding thereto to thereby form one sensor; wherein the at least one sensing unit comprises a third electrode, an active portion, and a fourth electrode, sequentially disposed over a side of a passivation layer distal to the substrate, wherein the third electrode is electrically coupled to the one of the at least one sensing thin-film transistor, and wherein an orthographic projection of the third electrode on the substrate and an orthographic projection of the fourth electrode on the substrate stagger from each other. Claims 20-21 are also allowed based on their dependency from claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lius (Pre-Grant Publication 2021/0042493)
Kim (Pre-Grant Publication 2019/0332212)
Ling (Pre-Grant Publication 2019/0006441)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818